Citation Nr: 1040412	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  04-30 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for dental trauma of teeth 
numbered 8, 9, and 10.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to November 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in March 2008.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran sustained dental trauma involving teeth numbered 8, 
9, and 10 during service.  


CONCLUSION OF LAW

Residuals of dental trauma of teeth numbered 8, 9, and 10 were 
incurred during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.381 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In light of the favorable decision as it relates to the issue of 
entitlement to service connection for the cause of the Veteran's 
death, any error by VA in complying with the requirements of VCAA 
as to this issue is moot.  

Service Connection for Dental Trauma
 of Teeth Numbered 8, 9, and 10

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  As to each noncompensable service-
connected dental condition, a determination will be made as to 
whether it was due to combat wounds or other service trauma.  38 
C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c) (2010).

It is initially noted that service connection was granted for 
dental trauma of tooth numbered 1 in a December 2001 rating 
decision.  It is further noted that the Veteran has been found 
totally disabled by reason of individual unemployability (TDIU) 
and, as such, is eligible (and has received) VA outpatient dental 
treatment.  38 C.F.R. § 17.161(h).  

Review of the Veteran's service treatment records (STR) show that 
he sustained a fracture of tooth L-1 while on active duty.  This 
archaic letter/numbering system was used by the Army during World 
War II.  Tooth L-1 is now numbered as tooth 9, under the uniform 
system now used.  Thus the record shows that the Veteran was 
treated for a fracture of tooth numbered 9 during service.  In 
support of his claim he has submitted an affidavit from an 
individual who served with the Veteran and witnessed an accident 
in which the Veteran sustained an injury that resulted in the 
loss of three teeth in service.  The Veteran's sister submitted 
an affidavit that the Veteran had returned home from service with 
missing front teeth.  The Veteran has stated that he had a bridge 
from teeth numbered 8 through 10 inserted during service.  

The Board finds that the insertion of a dental bridge from teeth 
numbered 8 to 10 is consistent with treatment of a fracture of 
tooth numbered 9.  Given the evidence of fracture of tooth 
numbered 9 in service and consistent sworn affidavits and 
contentions from the Veteran, the Board finds that service 
connection for dental trauma of teeth numbered 8 through 10 is 
clearly warranted.  


ORDER

Service connection for dental trauma of teeth numbered 8 through 
10 is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


